
	
		II
		115th CONGRESS
		2d Session
		S. 2742
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2018
			Mr. Hatch (for himself and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Controlled Substances Act to more effectively regulate selective androgen receptor
			 modulators, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
						Selective Androgen Receptor Modulators Control Act of
						2018 or the SARMs Control Act of
						2018.
		
			2.
			Amendments to the Controlled Substances Act
			
				(a)
				Definition
				Section 102 of the Controlled Substances Act (21 U.S.C. 802) is amended by
					adding at the end the following:
				
					
						(57)
						(A)
							The term SARM—
							
								(i)
								means any drug or other substance that is a selective androgen
									receptor agonist chemically
			 unrelated to testosterone,
									estrogens, progestins,
			 corticosteroids, and
									dehydroepiandrosterone; and
							
								(ii)
								includes—
								
									(I)
									(S)-N-(4-cyano-3-(trifluoromethyl)phenyl)-3-(4-cyanophenoxy)-2-hydroxy-2-methylpropanamide
										(commonly known as ostarine or
											enobosarm);
								
									(II)
									4-((R)-2-((R)-2,2,2-trifluoro-1-hydroxyethyl)pyrrolidin-1-yl)-2-(trifluoromethyl)benzonitrile
										(commonly known as LGD-4033 or
											ligandrol);
								
									(III)
									9-chloro-2-ethyl-1-methyl-3-(2,2,2-trifluoroethyl)-3,6-dihydro-7H-pyrrolo[3,2-f]quinolin-7-one
										(commonly known as LGD-3303);
								
									(IV)
									isopropyl
									       
			 (S)-(7-cyano-4-(pyridin-2-ylmethyl)-1,2,3,4-tetrahydrocyclopenta[b]indol-2
			 -yl)carbamate
										(commonly known as LY2452473 or
											TT701);
								
									(V)
									2-chloro-4-(((1R,2S)-1-(5-(4-cyanophenyl)-1,3,4-oxadiazol-2-yl)-2-
			 hydroxypropyl)amino)-3-methylbenzonitrile (commonly
			 known as RAD-140);
								
									(VI)
									(S)-3-(4-acetamidophenoxy)-2-hydroxy-2-methyl-N-(4-nitro-3-(trifluoromethyl)phenyl)propanamide
										(commonly known as andarine);
								
									(VII)
									2-chloro-4-((7R,7aS)-7-hydroxy-1,3-dioxotetrahydro-1H-pyrrolo[1,2-c]imidazol-
			 2(3H)-yl)-3-methylbenzonitrile (commonly
			 known as
										BMS-564929);
								
									(VIII)
									6-ethyl-4-(trifluoromethyl)-6,7,8,9-tetrahydropyrido[3,2-g]quinolin-2(1H)-one
										(commonly known as LG-121071);
								
									(IX)
									(S)-3-(4-chloro-3-fluorophenoxy)-N-(4-cyano-3-(trifluoromethyl)phenyl)-2-hydroxy-
			 2-methylpropanamide (commonly known as S-23); and
								
									(X)
									any salt, ester, ether, or substituted analogue of a drug
										or other substance
			 described in subclauses (I) through
										(IX).
								
							(B)
							A substance excluded under subparagraph (A)(i) may at any time be
								scheduled by the Attorney General
			 in accordance with the authority
								and requirements under subsections
			 (a) through (c) of section 201
								(21 U.S.C. 811).
						
							(C)
							(i)
								A drug or other substance (other than estrogens, progestins,
									corticosteroids, and
			 dehydroepiandrosterone, unless scheduled
									under subparagraph (B))
			 that is not listed in subparagraph
									(A)(ii) and is derived
			 from, or has a chemical structure
									substantially similar to, 1
			 or more SARMs listed in subparagraph
									(A)(ii) shall be considered
			 to be a SARM for purposes of this
									title if the drug or other
			 substance—
								
									(I)
									has been created or manufactured with the intent of
										producing a drug or
			 other substance that—
									
										(aa)
										promotes muscle growth; or
									
										(bb)
										otherwise causes a pharmacological effect similar to
											that of
			 testosterone; or
									
									(II)
									has been, or is intended to be, marketed or otherwise
										promoted in any
			 manner suggesting that consuming the drug or
										other substance
			 will promote muscle growth or any other
										pharmacological
			 effect similar to that of
										testosterone.
								
								(ii)
								A drug or other substance shall not be considered to be a SARM
									for purposes of this
			 subparagraph if the drug or other
									substance—
								
									(I)
									is—
									
										(aa)
										an herb or other botanical;
									
										(bb)
										a concentrate, metabolite, or extract of, or a
											constituent
			 isolated directly from, an herb or other
											botanical;
			 or
									
										(cc)
										a combination of 2 or more substances described in
											item (aa)
			 or (bb);
									
									(II)
									is a dietary ingredient for purposes of the Federal Food,
										Drug, and Cosmetic
			 Act (21 U.S.C. 301 et seq.); and
								
									(III)
									is not anabolic or androgenic.
								
								(iii)
								In accordance with section 515(a), any person claiming the
									benefit of an exemption or
			 exception under clause (ii) shall
									bear the burden of going
			 forward with the evidence with respect
									to that exemption or
			 exception.
							.
			
				(b)
				Amendment to schedule III
				Schedule III in section 202(c) of the Controlled Substances Act (21 U.S.C.
					812(c)) is amended by adding at the end the following:
				
					
						(f)
						SARMs.
					.
			
				(c)
				Temporary and permanent scheduling of recently emerged SARMs
				Section 201 of the Controlled Substances Act (21 U.S.C. 811) is amended by
					adding at the end the following:
				
					
						(k)
						Temporary and permanent scheduling of recently emerged
							SARMs
						
							(1)
							Temporary orders
							
								(A)
								In general
								The Attorney General may issue a temporary order adding a drug
									or other substance to the
			 definition of the term
										SARM under section 102(57) if the Attorney
									General finds that—
								
									(i)
									the drug or other substance satisfies the criteria for
										being considered a
			 SARM but is not listed in that section or
										by regulation of
			 the Attorney General as being a SARM;
										and
								
									(ii)
									adding the drug or other substance to the definition of
										the term SARM will
			 assist in preventing abuse or misuse of
										the drug or other
			 substance.
								
								(B)
								Effective date; duration
								A temporary order issued under subparagraph (A)—
								
									(i)
									shall take effect not earlier than 30 days after the date
										of publication by
			 the Attorney General of a notice in the
										Federal Register
			 of—
									
										(I)
										the intention of the Attorney General to issue the
											temporary
			 order; and
									
										(II)
										the grounds on which the temporary order is to be
											issued; and
									
									(ii)
									shall expire not later than 2 years after the date on
										which the temporary
			 order becomes effective, except that the
										Attorney General
			 may, during the pendency of proceedings
										under paragraph
			 (2), extend the temporary order for not more
										than 6 months.
								
								(C)
								Notice to Secretary of Health and Human Services
								
									(i)
									In general
									The Attorney General shall transmit notice of a temporary
										order proposed to
			 be issued under subparagraph (A) to the
										Secretary of Health
			 and Human Services.
								
									(ii)
									Consideration
									In issuing a temporary order under subparagraph (A), the
										Attorney General
			 shall take into consideration any comments
										submitted by the
			 Secretary of Health and Human Services in
										response to a
			 notice transmitted under this
										subparagraph.
								
								(D)
								Effect of permanent scheduling
								A temporary order issued under subparagraph (A) shall be
									vacated upon the issuance
			 of a permanent order issued under
									paragraph (2).
							
								(E)
								Judicial review
								A temporary order issued under subparagraph (A) shall not be
									subject to judicial review.
							
							(2)
							Permanent orders
							
								(A)
								In general
								The Attorney General may by rule issue a permanent order
									adding a drug or other
			 substance to the definition of the term
										SARM under section 102(57) if the drug or
									other substance satisfies
			 the criteria for being considered a
									SARM under that section.
							
								(B)
								Timing
								The Attorney General may commence a rulemaking under
									subparagraph (A)
			 simultaneously with the issuance of a temporary
									order under paragraph (1).
							.
			
				(d)
				Labeling requirements
				
					(1)
					In general
					Section 305 of the Controlled Substances Act (21 U.S.C. 825) is amended by
						adding at the end the following:
					
						
							(f)
							False labeling of SARMs
							
								(1)
								Prohibition
								It shall be unlawful to import, export, manufacture,
									distribute, dispense, or
			 possess with intent to manufacture,
									distribute, or dispense, a
			 SARM or product containing a SARM,
									unless the SARM or product
			 containing the SARM bears a label
									clearly identifying the
			 SARM or product containing the SARM by
									the nomenclature used by
			 the International Union of Pure and
									Applied Chemistry.
							
								(2)
								Exemption
								
									(A)
									In general
									A SARM or product containing a SARM described in
										subparagraph (B)
			 shall be exempt from the International
										Union of Pure and
			 Applied Chemistry nomenclature requirement
										under paragraph (1)
			 if the SARM or product containing a SARM
										is labeled in the
			 manner required under the Federal Food,
										Drug, and Cosmetic
			 Act (21 U.S.C. 301 et seq.).
								
									(B)
									Exempt products
									A SARM or product containing a SARM is described in this
										subparagraph if the
			 SARM or product containing a
										SARM—
									
										(i)
										is the subject of an approved application as described
											in
			 subsection (b) or (j) of section 505 of the Federal
											Food, Drug,
			 and Cosmetic Act (21 U.S.C. 355); or
									
										(ii)
										is exempt from the provisions of section 505 of the
											Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 355)
											relating to
			 new drugs because—
										
											(I)
											the SARM or product containing a SARM is intended
											       
			 solely for investigational use as described in
											       
			 subsection (i) of that section; and
										
											(II)
											the SARM or product containing a SARM is being
											       
			 used exclusively for purposes of a clinical trial
											       
			 that is the subject of an effective investigational
												new
			 drug application.
										.
				
					(2)
					Clarification regarding felony drug offenses
					Section 102(44) of the Controlled Substances Act (21 U.S.C. 802(44)) is
						amended by inserting SARMs, after anabolic
							steroids,.
				
					(3)
					Civil penalties
					Section 402 of the Controlled Substances Act (21 U.S.C. 842) is
						amended—
					
						(A)
						in subsection (a)(16)—
						
							(i)
							by inserting or (f) after subsection
									(e); and
						
							(ii)
							by striking 825 and inserting 305;
								and
						
						(B)
						in subsection (c)(1)(D), by inserting or a SARM after
								an anabolic steroid.
					
			3.
			Amendments to the Federal Food, Drug, and Cosmetic Act
			Section 413(c) of the Federal Food, Drug, and
				Cosmetic Act (21 U.S.C. 350b(c)) is amended—
			
				(1)
				in paragraph (1), by striking an
						anabolic steroid or an analogue of an anabolic
			 steroid and inserting
						an anabolic steroid, a SARM, an analogue of an anabolic steroid, or
						an analogue of a SARM; and
			
				(2)
				in paragraph (2)—
				
					(A)
					in subparagraph (A), by striking and at the end;
				
					(B)
					in subparagraph (B), by striking the period at the end and inserting a
						semicolon; and
				
					(C)
					by adding at the end the following:
					
						
							(C)
							the term analogue of a SARM means a substance that
								has a chemical structure that is
			 substantially similar to the
								chemical structure of a SARM; and
						
							(D)
							the term SARM has the meaning given the term in
								section 102(57) of the Controlled
			 Substances Act (21 U.S.C.
								802(57)).
						.
				
